SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

            Diane S. Lapsley v. Township of Sparta (A-68/69-20) (085422)

Argued November 8, 2021 -- Decided January 18, 2022

FERNANDEZ-VINA, J., writing for a unanimous Court.

      In this appeal, defendants Township of Sparta, Paul Austin, and Sparta
Department of Public Works (collectively, defendants) challenge a denial of workers’
compensation benefits to plaintiff Diane Lapsley under the Workers’ Compensation Act.

       Lapsley was employed by the Township as a librarian for the Sparta Public
Library. The library is in a municipal complex with athletic fields, offices, and three
common-use parking lots. The Township owns and maintains the parking lots, which are
open to Township employees and the general public alike. The Township did not direct
employees to park in the parking lots, assign parking spaces for employees, or require
permit or paid parking. Nor did the Township restrict employees’ manner of traveling
between the parking lots and the library.

       On February 3, 2014, Lapsley’s husband arrived at the library to drive Lapsley
home. As they walked from the library to the car through the parking lot, they were
suddenly struck by a snowplow owned by the Township and operated by Paul Austin, a
Township employee. As a result, Lapsley suffered injuries to her leg requiring multiple
surgeries and leaving her permanently disfigured. Lapsley filed a complaint against
defendants in the Law Division and, later, a claim for workers’ compensation benefits
against the Township in the Division of Workers’ Compensation.

       The Division found that Lapsley’s injuries arose out of and in the course of her
employment and were therefore compensable under the Workers’ Compensation Act.
Lapsley appealed, and the Appellate Division reversed, finding Lapsley’s injuries were
not compensable under the Act. 466 N.J. Super. 160, 173 (App. Div. 2021). The Court
granted defendants’ petitions for certification. 246 N.J. 448 (2021); 246 N.J. 450 (2021).

HELD: Lapsley’s injuries arose out of and in the course of her employment because the
parking lot where she was injured was owned and maintained by the Township, adjacent
to her place of work, and used by Township employees to park. Lapsley was therefore
entitled to benefits under the Workers’ Compensation Act.


                                            1
1. The Workers’ Compensation Act is humane social legislation that has always been
construed and applied in light of its broad remedial objective. The Act authorizes
workers’ compensation benefits to an employee injured in an “accident arising out of and
in the course of his employment.” See N.J.S.A. 34:15-1. Aside from certain limited
exceptions, the Act is the exclusive remedy for an employee who suffers a work-related
injury. In determining whether an accident arises “out of and in the course of
employment,” New Jersey courts apply the premises rule established by the Legislature
in the 1979 amendments to the Act: “[e]mployment shall be deemed to commence when
an employee arrives at the employer’s place of employment to report for work and shall
terminate when the employee leaves the employer’s place of employment, excluding
areas not under the control of the employer.” N.J.S.A. 34:15-36. The Legislature used
the phrase “excluding areas not under the control of the employer” in its definition of
employment because it intended to include areas controlled by the employer within the
definition. (pp. 9-10)

2. To determine whether an injury is compensable, “[t]he pivotal questions under the
premises rule are (1) where was the situs of the accident, and (2) did the employer have
control of the property on which the accident occurred.” Kristiansen v. Morgan, 153 N.J.
298, 316-17 (1998). The meaning of “control” under the Act is more expansive than
under formal property concepts. “[C]ontrol exists when the employer owns, maintains,
or has exclusive use of the property.” Id. at 317. And “when compensability of an
accident depends on control of the employer, that test is satisfied if the employer has the
right of control; it is not necessary to establish that the employer actually exercised that
right.” Brower v. ICT Grp., 164 N.J. 367, 372-73 (2000). The Court reviews examples
from case law. (pp. 10-12)

3. Applying the premises rule here, the Court finds that Lapsley is entitled to
compensation under the Act. The site of the accident was the parking lot adjacent to the
library where Lapsley’s husband had parked; Lapsley stepped off the library curb directly
into the parking lot before being injured there. The Township controlled that parking lot
through its ownership and maintenance. See Kristiansen, 153 N.J. at 317. The parties do
not dispute the Township’s ownership or maintenance. The Township’s plowing of the
parking lot of snow when the accident occurred visibly demonstrated the Township’s
exercise of control over the lot. See Brower, 164 N.J. at 372-73. Also, the Township
would have been aware that a library employee would park in the lot directly abutting the
library. This construction is consistent with the Act’s broad remedial objective.
(pp. 12-13)

       The judgment of the Appellate Division is REVERSED.

CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON, SOLOMON,
and PIERRE-LOUIS join in JUSTICE FERNANDEZ-VINA’s opinion.


                                             2
       SUPREME COURT OF NEW JERSEY
           A-68/69 September Term 2020
                       085422


                  Diane S. Lapsley,

               Petitioner-Respondent,

                          v.

               Township of Sparta and
                Sparta Public Library,

              Respondents-Appellants,

                         and

              Paul Austin and Sparta
            Department of Public Works,

               Intervenors-Appellants.

       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
       466 N.J. Super. 160 (App. Div. 2021).

      Argued                        Decided
  November 8, 2021              January 18, 2022


William G. Johnson argued the cause for appellants Paul
Austin and Sparta Department of Public Works (Johnson
& Johnson, attorneys; William G. Johnson, of counsel
and on the briefs).

John R. Tort, Jr. argued the cause for appellants
Township of Sparta and Sparta Public Library (Leitner,


                          1
            Tort, DeFazio & Brause, attorneys; John R. Tort, Jr., of
            counsel and on the briefs).

            Christine M. McCarthy argued the cause for respondent
            (Einhorn, Barbarito, Frost & Botwinick, attorneys;
            Christine M. McCarthy, Christopher L. Musmanno, and
            Matheu D. Nunn, on the brief).


      JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.


      In this appeal, defendants Township of Sparta, Paul Austin, and Sparta

Department of Public Works (collectively, defendants) challenge a denial of

workers’ compensation benefits to plaintiff Diane Lapsley under the Workers’

Compensation Act, N.J.S.A. 34:15-1 to -147. The Act authorizes workers’

compensation benefits to an employee injured in an “accident arising out of

and in the course of employment.” N.J.S.A. 34:15-7.

      Lapsley was injured in a parking lot owned and maintained by her

employer, the Township, and adjacent to her place of work. However, the

Township did not control where Lapsley parked, did not restrict how

employees entered and exited the building where she worked, and allowed

both employees and the general public to use the parking lot. The Divis ion of

Workers’ Compensation awarded benefits to Lapsley. The Appellate Division

reversed, finding that Lapsley’s injuries did not arise “out of and in the course




                                        2
of” her employment because the Township exercised no control over her use of

the parking lot.

      We find that Lapsley’s injuries arose out of and in the course of her

employment because the parking lot where she was injured was owned and

maintained by the Township, adjacent to her place of work, and used by

Township employees to park. We therefore conclude that Lapsley was entitled

to benefits under the Act, and we reverse the judgment of the Appellate

Division.

                                        I.

      Lapsley was employed by the Township as a librarian for the Sparta

Public Library. The library is in a municipal complex with athletic fields,

offices, and three common-use parking lots. The Township owns and

maintains the parking lots, which are open to Township employees and the

general public alike. The Township did not direct employees to park in the

parking lots, assign parking spaces for employees, or require permit or paid

parking. Nor did the Township restrict employees’ manner of traveling

between the parking lots and the library.

      On February 3, 2014, Lapsley closed the library early due to a

snowstorm. Lapsley’s husband, Donald, arrived to drive her home and parked

his car in one of the parking lots. The parking lot he used is adjacent to the

                                        3
library and is commonly used by employees for library purposes. As the

Lapsleys walked from the library to the car, they stepped off the curb, walked

approximately eighteen and a half feet into the parking lot, and were suddenly

struck by a snowplow owned by the Township and operated by Paul Austin, a

Township employee. As a result, Lapsley suffered injuries to her leg requiring

multiple surgeries and leaving her permanently disfigured.

      Lapsley filed a complaint against the Township, the library, Austin, and

the Sparta Department of Public Works in the Law Division. Defendants filed

a motion to dismiss in lieu of an answer, arguing that Lapsley’s claim was

barred by the exclusive remedy provision of the Act. The Law Division denied

the motion.

      The next day, Lapsley filed a motion for summary judgment, arguing

that her injuries were not compensable under the Act. Defendants filed a cross

motion for a stay and transfer of the matter to the Division of Workers’

Compensation for a determination of compensability under the Act or,

alternatively, for summary judgment.

      Lapsley then filed a claim for workers’ compensation benefits against

the Township in the Division of Workers’ Compensation. The Township filed

an answer to the claim conceding that Lapsley was employed by the Township

and that her injuries were compensable under the Act. Austin and the Sparta

                                       4
Department of Public Works moved to intervene in the matter, which the

Division of Workers’ Compensation granted. Meanwhile, the Law Division

denied the parties’ motions for summary judgment but granted a stay to allow

the Division of Workers’ Compensation to decide the issue of compensability.

      The Division of Workers’ Compensation ultimately found that Lapsley’s

injuries arose out of and in the course of her employment and were therefore

compensable under the Act. Relying on Hersh v. County of Morris, 217 N.J.

236, 245 (2014), the compensation judge determined that the dispositive

factors were the site of the accident and the employer’s control of that

location. Accordingly, the judge noted that the parking lot was adjacent to the

library and that the Township owned, maintained, and had the right to control

the lot. Therefore, the judge found Lapsley’s injures to be compensable.

      Lapsley appealed and, in a published opinion, the Appellate Division

reversed, finding Lapsley’s injuries were not compensable under the Act.

Lapsley v. Township of Sparta, 466 N.J. Super. 160, 173 (App. Div. 2021).

      Relying in part on this Court’s decision in Novis v. Rosenbluth Travel,

138 N.J. 92 (1994), the Appellate Division determined that the critical factor in

workers’ compensation matters for an off-premises parking lot is the degree of

control the employer exercised over the employee’s use of the lot. Id. at 170-

71. Considering that factor, the Appellate Division found that the Township

                                        5
did not exercise control over Lapsley’s use of the common-use parking lot

because employees were not instructed on where to park or how to enter and

exit the complex and because they shared the parking lot with the public. Ibid.

Moreover, because the Township owns and maintains multiple properties and

roadways including the municipal complex, the Appellate Division concluded

that to find that Lapsley’s injuries were compensable “would be an

unwarranted and overbroad expansion” of liability for public employers. Id. at

173.

       Defendants then petitioned for certification, which we granted. 246 N.J.

448 (2021); 246 N.J. 450 (2021).

                                       II.

       The parties advance the following arguments with respect to whether

Lapsley is entitled to workers’ compensation benefits under the Act.

       Defendants first argue that the Appellate Division erred in concluding

that the premises rule requires a finding that the Township exercised control

over Lapsley’s use of the parking lot to find compensability under the Act.

Instead, defendants maintain that the premises rule looks to the site of the

accident and the employer’s right to control the parking lot, not the degree of

control exercised, in determining compensability. Accordingly, defendants

claim that because the accident occurred in a parking lot owned and

                                        6
maintained by the Township, Lapsley’s injuries arose out of and in the course

of her employment and are therefore compensable. Defendants further argue

that the Appellate Division’s decision would improperly expand public

employers’ exposure to potential tort liability and restrict employees’

eligibility for workers’ compensation benefits.

      Lapsley, on the other hand, argues that the degree of control exercised

over an employee’s use of a parking lot is routinely analyzed and required in

applying the premises rule to determining compensability. Lapsley maintains

that the parking lot is not part of the Township’s premises because the

Township exercised no control over her route to or from the library and

because the parking lot where she was injured was shared with the public.

Lapsley further argues that if ownership and maintenance of the parking lot is

sufficient to find compensability, the premises rule would be abrogated

because the Township owns and maintains many properties and roadways

within its boundaries, thus inviting expansive, unwarranted interpretations of

the Act.

                                      III.

                                       A.

      “Courts generally give ‘substantial deference’ to administrative

determinations.” Earl v. Johnson & Johnson, 158 N.J. 155, 161 (1999)

                                       7
(quoting R&R Mktg., L.L.C. v. Brown-Forman Corp., 158 N.J. 170, 175

(1999)). Indeed,

            [i]n the workers’ compensation context, the scope of
            appellate review is limited to a determination of
            “‘whether the findings made could reasonably have
            been reached on sufficient credible evidence present in
            the record,’ considering ‘the proofs as a whole,’ with
            due regard to the opportunity of the one who heard the
            witnesses to judge their credibility.”

            [Ibid. (quoting Dietrich v. Toms River Bd. of Educ.,
            294 N.J. Super. 252, 260-61 (App. Div. 1996)).]

      “Deference must be accorded [to] the factual findings and legal

determinations made by the Judge of Compensation unless they are ‘manifestly

unsupported by or inconsistent with competent relevant and reasonably

credible evidence as to offend the interests of justice.’” Lindquist v. City of

Jersey City Fire Dep’t, 175 N.J. 244, 262 (2003) (quoting Perez v. Monmouth

Cable Vision, 278 N.J. Super. 275, 282 (App. Div. 1994)). However, we are

not “bound by [an] agency’s interpretation of a statute or its determination of a

strictly legal issue.” Mayflower Sec. Co. v. Bureau of Sec., 64 N.J. 85, 93

(1973). Instead, we review an agency’s interpretation of a statute de novo.

Russo v. Bd. of Trs., PFRS, 206 N.J. 14, 27 (2011).




                                        8
                                        B.

      The Workers’ Compensation Act “is humane social legislation designed

to place the cost of work-connected injury on the employer who may readily

provide for it as an operating expense.” Livingstone v. Abraham & Straus,

Inc., 111 N.J. 89, 94-95 (1988) (quoting Hornyak v. Great Atl. & Pac. Tea Co.,

63 N.J. 99, 101 (1973)). Therefore, “provisions of the Act have always been

construed and applied in light of [its] broad remedial objective.” Id. at 95.

      Relevant to this appeal, the Act provides that

            [w]hen personal injury is caused to an employee by
            accident arising out of and in the course of his
            employment, of which the actual or lawfully imputed
            negligence of the employer is the natural and proximate
            cause, he shall receive compensation therefor from his
            employer, provided the employee was himself not
            willfully negligent at the time of receiving such injury
            ....

            [N.J.S.A. 34:15-1 (emphasis added).]

And aside from “certain limited exceptions, the Workers’ Compensation Act is

the exclusive remedy for an employee who suffers a work-related injury.”

Univ. of Mass. Mem’l Med. Ctr., Inc. v. Christodoulou, 180 N.J. 334, 346

(2004) (citing N.J.S.A. 34:15-7, -8).

      In determining whether an accident arises “out of and in the course of

employment,” our courts apply the premises rule established by the Legislature

in the 1979 amendments to the Act. Kristiansen v. Morgan, 153 N.J. 298, 316
                                        9
(1998) (citing N.J.S.A. 34:15-36). “The premises rule is based on the notion

that an injury to an employee that happens going to or coming from work

arises out of and in the course of employment if the injury takes place on the

employer’s premises.” Ibid. Therefore, “[t]he fact that [an employee] had

punched out on the time clock does not preclude compensability.” Brower v.

ICT Grp., 164 N.J. 367, 372 (2000).

      Specifically, the amendments provide that “[e]mployment shall be

deemed to commence when an employee arrives at the employer’s place of

employment to report for work and shall terminate when the employee leaves

the employer’s place of employment, excluding areas not under the control of

the employer.” N.J.S.A. 34:15-36. We have explained that

            [t]he Legislature used the phrase “excluding areas not
            under the control of the employer” in its definition of
            employment because it intended to include areas
            controlled by the employer within the definition. That
            phrase was intended to make clear that the premises
            rule can entail more than the four walls of an office or
            plant.

            [Kristiansen, 153 N.J. at 316.]

      To determine whether an injury is compensable, “[t]he pivotal questions

under the premises rule are (1) where was the situs of the accident, and (2) did

the employer have control of the property on which the accident occurred.” Id.

at 316-17 (citing Livingstone, 111 N.J. at 96). “[P]laces that are not under the

                                       10
control of the employer are not considered part of the employer’s premises for

purposes of workers’ compensation benefits . . . .” Hersh, 217 N.J. at 249. That

said, “[t]he meaning of ‘control’ under the Act is more expansive than under

formal property concepts.” Brower, 164 N.J. at 372 (citing Ramos v. M & F

Fashions, Inc., 154 N.J. 583, 592 (1998)). “[T]his Court has stated that control

exists when the employer owns, maintains, or has exclusive use of the

property.” Kristiansen, 153 N.J. at 317. It is also well-established that “when

compensability of an accident depends on control of the employer, that test is

satisfied if the employer has the right of control; it is not necessary to establish

that the employer actually exercised that right.” Brower, 164 N.J. at 372-73.

      Applying the premises rule in Kristiansen, for example, this “Court

found that control was obvious where the accident occurred because the

[employer] owned, operated and maintained the” property where the employee

was injured. Hersh, 217 N.J. at 245 (citing Kristiansen, 153 N.J. at 317)). In

Hersh, however, this Court did not find control where the employee was

injured when walking on a non-employer-owned street to a non-employer-

owned parking garage; the employer only rented a portion of the garage over

which it had no control, and it exercised no control over where the employee

parked. Id. at 249. Accordingly, this Court held that the employee, “injured




                                        11
on a . . . street, not controlled by the employer, [was] not entitled to

compensation under [the Act].” Id. at 250.

                                            IV.

      Applying the premises rule here, we find that Lapsley is entitled to

compensation under the Act.

      The site of the accident was the parking lot adjacent to the library where

Lapsley’s husband had parked; Lapsley stepped off the library curb directly

into the parking lot before being injured there. The Township controlled that

parking lot through its ownership and maintenance. “[C]ontrol exists when the

employer owns, maintains, or has exclusive use of the property.” Kristiansen,

153 N.J. at 317 (citing Livingstone, 111 N.J. at 104). The parties do not

dispute the Township’s ownership or maintenance. The Township’s plowing

of the parking lot of snow when the accident occurred visibly demonstrated the

Township’s exercise of control over the lot. See Brower, 164 N.J. at 372-73.

Also, the Township would have been aware that a library employee would park

in the lot directly abutting the library.

      Unlike in Hersh, where the employee was injured on non-employer-

owned property, the Township controlled this parking lot adjacent to Lapsley’s

place of work. And the lot was available for use by employees of the adjacent

library. Therefore, we find Lapsley’s injuries arose out of and in the course of

                                            12
her employment and are compensable under the Act. That construction of the

Act is consistent with its “broad remedial objective.” Livingstone, 11 N.J. at

95.

                                      V.

      For the reasons set forth above, we reverse the judgment of the

Appellate Division and affirm the judgment of the Division of Workers’

Compensation.



      CHIEF JUSTICE RABNER and JUSTICES ALBIN, PATTERSON,
SOLOMON, and PIERRE-LOUIS join in JUSTICE FERNANDEZ-VINA’s
opinion.




                                      13